DETAILED ACTION
RESPONSE TO AMENDMENT
The amendment filed 5-23-2022 has been entered into the record.  Claims 1-60 have been cancelled.  Claims 61-79 are pending and under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Rejections Withdrawn
Any rejection not maintained herein is withdrawn from consideration based upon Applicant’s arguments and amendments to the claims.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72-76, 78 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 72-76, 78 and 79, the claims recite additional elements not present in claim 61 as such appear to provide for a different scope of invention that do not clearly limit the independent claim.  These claims should recite that the nucleic acid molecule “further comprises” the additional element for clarity. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 61 was filed 4-5-2021.  Claim 61 recites administering to the patient T cells comprising a heterologous nucleic acid molecule encoding “a IL-6Ralpha single chain fragment”.  There is no written description support for a “heterologous nucleic acid encoding a IL6-RA single chain variable fragment” in a T cell that is administered.  While the specification provides support for a T cell expressing anti-IL-6Ralpha antibody or binding fragment thereof encoded by a heterologous nucleic acid, there is no support for expression of IL-6Ralpha single chain or fragments thereof.  This issue is best resolved by Applicant pointing to the specification by page and line number where support for this limitation can be found.

Claims 61-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to administering a T cell comprising a heterologous nucleic acid molecule encoding a single chain antibody comprising a heavy chain variable region comprising CDR1 (SEQ ID NO:5), CDR2 (SEQ ID NO:6), and CDR3 (SEQ ID NO:7) attached by a heterologous linker to a light chain variable region comprising CDR4 (SEQ ID NO:8), CDR5 (SEQ ID NO:9), and CDR6 (SEQ ID NO:10).  The specification teaches that antibodies or scFv fragments thereof that bind IL-6Ralpha which are expressed on the surface or secreted from T cells administered to patients reduces the risk of cytokine release syndrome.  None of the T cells administered provide for expression on the surface or secretion of the IL-6Ralpha binding antibody. As such, no active agent will be present outside the T cell to reduce the risk of or treat cytokine release syndrome.
In view of the lack of expression of the active agent on the surface or outside of the administered T cells, the claims are not enabled for reducing the risk of cytokine release syndrome.

Status of Claims
All claims stand rejected.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Patricia Duffy/Primary Examiner, Art Unit 1645